Citation Nr: 0636059	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  02-17 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Survivors' and Dependents' Educational 
Assistance under the provisions of 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
October 1944.  The veteran died in November 1999.  The 
appellant is the veteran's surviving common law spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

In October 2003, the appellant and her daughter presented 
testimony before the undersigned Veterans Law Judge during a 
hearing at the RO.

In February 2004, the Board remanded the matter for 
additional evidentiary development.

The Board notes that the veteran's son's claim for Dependency 
and Indemnity Compensation was denied by the RO in April 
2000.  In April 2000, the appellant submitted a claim of 
entitlement to  Dependency and Indemnity Compensation.  In 
June 2000, the RO denied the appellant's claim because she 
could not be considered the veteran's surviving spouse 
because of their divorce in February 1985.  In August 2001, 
the appellant attempted to reopen her claims; however, in a 
September 2001 rating decision the RO held that compensation 
was not warranted because there was no indication that the 
cause of the veteran's death was related to his period of 
service.  The Board holds that it has proper jurisdiction 
over the matters because the June 2000 rating action denied 
entitlement on the basis of law and did not address the 
merits of the claims; accordingly, the Board need not address 
the issue of whether new and material evidence has been 
submitted.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996),


FINDINGS OF FACT

1.  The veteran and the appellant  were married on September 
[redacted], 1968; they divorced in February 1985.  After their 
divorce, the veteran and the appellant cohabitated as husband 
and wife and established a valid marriage under the common 
law of the state of South Carolina.

2.  The veteran died in November 1999.  The veteran's 
certificate of death lists multi-infarct dementia as the 
immediate cause of death.  The veteran's certificate of death 
also lists anorexia and congestive heart failure as 
contributing causes of death.

3.  During the veteran's lifetime, service connection was in 
effect for psychoneurosis, anxiety.  

4.  The veteran's death was proximately due to his period of 
service.


CONCLUSIONS OF LAW

1.  The appellant is recognized as the surviving spouse of 
the veteran for purposes of VA benefits.  38 U.S.C.A. §§ 
101(3), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.50, 
3.53 (2006).

2.  The criteria for service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2006).

3.  The criteria for eligibility for Dependents' Educational 
Assistance benefits have been met.  38 U.S.C.A. § 3501(a) 
(West 2002); 38 C.F.R. § 3.807(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that, given the favorable action taken herein 
with respect to the claim of service connection for a scar of 
the right forearm, no further notification or development 
action is necessary under the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2006).

Analysis

The Board will initially address the issue of whether the 
appellant may be considered the veteran's surviving spouse 
for VA purposes.

"Spouse" means a person of the opposite sex whose marriage 
to the veteran meets the requirements of § 3.1(j).  Except as 
provided in § 3.52, "surviving spouse" means a person of 
the opposite sex whose marriage to the veteran meets the 
requirements of § 3.1(j) and who was the spouse of the 
veteran at the time of the veteran's death and, (1) Who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse; and (2) 
Except as provided in § 3.55, has not remarried or has not 
since the death of the veteran and after September 19, 1962, 
lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.  See 38 U.S.C.A. § 101; 38 C.F.R. § 
3.50.

Marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. § 3.1(j).

No dependency and indemnity compensation shall be paid to the 
surviving spouse of a veteran dying after December 31, 1956, 
unless such surviving spouse was married to such veteran (1) 
before the expiration of fifteen years after the termination 
of the period of service in which the injury or disease 
causing the death of the veteran was incurred or aggravated; 
or (2) for one year or more; or (3) for any period of time if 
a child was born of the marriage, or was born to them before 
the marriage.  38 U.S.C.A. § 1304 (West 2002).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation. 38 C.F.R. § 
3.53(a).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section. 38 C.F.R. § 3.53(b).

Common law marriages are recognized in the state of South 
Carolina.  South Carolina case law provides that marriage in 
the absence of a valid formal ceremony depends on intent.  
The intent is usually evidenced by public and unequivocal 
declaration, but it may rest on circumstances.  Tedder v. 
Tedder, 108 S.C. 271, 94 S.E. 19 (1917).

Some circumstances, among others, which comport with these 
requirements and which may support a finding that a common 
law marriage exists include living together as husband and 
wife while holding each other out to friends and the 
community as husband and wife, conducting business dealings 
as husband and wife, and filing a joint Federal income tax 
return.  Kirby v. Kirby, 270 S.C. 137, 241 S.E.2d 415 (1978).

South Carolina law provides that a person claiming the 
existence of a common law marriage has the burden of proving 
the marriage by a preponderance of the evidence.  South 
Carolina is reluctant to recognize a common law marriage 
unless the proof is strong and competent.  Ex parte Blizzard, 
185 S.C. 131, 193 S.E. 633 (1937).  To prove a case by a 
preponderance of the evidence, the evidence as a whole must 
show that the fact sought to be proved is more probable than 
not.  The preponderance is not based upon the amount of 
evidence, but the evidence that is more credible and 
convincing.

The appellant does not deny that she and the veteran were 
divorced in 1985; however, she alleges that he returned to 
her home, in 1987, and that they cohabitated as husband and 
wife until his death in 1999.  The appellant has submitted 
supporting statements from her family and friends to this 
effect.  Additionally, she has submitted evidence that she 
held a joint bank account with the veteran and a letter 
regarding payment to her by the veteran's life insurance 
company.  Additionally, the appellant and her daughter 
presented testimony before the undersigned member of the 
Board of Veterans' Appeals in October 2003.  The appellant 
testified that they held themselves out as husband as wife 
until the veteran's death and that the veteran lived with her 
until 1999, wherein he moved in with his son due to medical 
difficulties.  Her daughter essentially corroborated her 
mother's testimony.

Because South Carolina recognizes common law marriages and 
because the appellant claims to have had such a marriage with 
the veteran, VA will recognize that marriage if the evidence 
shows that the claimed marriage was valid under the common 
law of the state of South Carolina and if the appellant and 
the veteran met VA's requirement of continuous cohabitation, 
as defined at 38 C.F.R. § 3.53.  The Board finds that the 
veteran and the appellant had established a valid marriage 
under the law of the state of South Carolina and that the 
requirement for continuous cohabitation has been met.  
Accordingly, the appellant is the veteran's surviving spouse 
for the purpose of establishing her entitlement to payment of 
VA benefits.

The Board will now address whether the service connection for 
the cause of the veteran's death is warranted.  Service 
connection may be granted for disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.306.  To establish service connection for the cause 
of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b).

The appellant alleges that the veteran's service-connected 
psychiatric disability resulted in his anorexia, which 
contributed to his cause of death.  Service medical records 
demonstrate that the veteran was discharged due to 
psychoneurosis, anxiety hysteria, and that upon discharge he 
was 31 pounds underweight.  Post-service medical records 
indicate that the veteran continued to be underweight and 
anorexic after his discharge from service.  An etiology was 
not ascribed to the veteran's anorexia; however, the 
veteran's anorexia resulted in hypoproteinemia.

In support of her claim, the appellant has submitted several 
statements from Edward Workman, M.D.  In October 2003, he 
submitted that he had reviewed the veteran's medical records 
and interviewed his family members and concluded that the 
veteran's anxiety disorder was a major factor in the 
veteran's development of anorexia and that the anorexia 
strongly contributed to the veteran's development of 
congestive heart failure.  In August 2004, Dr. Workman 
reaffirmed his opinion and added that the psychiatric 
medicine literature clearly supports the link between anxiety 
disorders and eating disorders as well as a link between 
anxiety disorders and cardiovascular disease. 

In February 2005, the matter was referred to a VA examiner 
who noted that post-service medical records in 1986 and 1999 
demonstrated coronary artery disease, including bilateral 
carotid stenosis.  He opined that the veteran's multi-infarct 
dementia and congestive heart failure were common 
complications of arteriosclerotic cardiovascular disease, 
which was previously manifested as coronary artery and 
carotid artery disease.  He concluded that this was the 
likely scenario rather than anything relating to his service-
connected anxiety disorder.  In April 2005, he further 
indicated that he did not disagree in any way with Dr. 
Workman's opinion regarding the psychiatric issues; 
specifically, that the veteran's anxiety disorder contributed 
to his anorexia.  He disagreed, however, with the assumption 
and opinion that these issues led to congestive heart 
failure.  

In September 2005, Dr. Workman addressed the VA examiner's 
opinion.  He noted that patients who die of anorexia, die due 
to cardiovascular sequelae of anorexia.  He opined that the 
veteran's heart failure was a function of his anorexia 
induced malnutrition, which was due to his service-connected 
anxiety disorder.

Accordingly, as set forth above, to establish service 
connection for the cause of the veteran's death, the evidence 
must show that a service-connected disability either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Upon review of the 
aforementioned medical evidence, the Board holds that service 
connection for the cause of the veteran's death is warranted.  
The appellant has submitted multiple statements from Dr. 
Workman which provided a rationale for his conclusion that 
the veteran's cause of death was related to the veteran's 
period of service, specifically his service-connected anxiety 
disorder.  Additionally, the VA examiner does not disagree 
that the veteran's anxiety contributed to his anorexia, which 
is listed as a contributing cause of death on the certificate 
of death.  

As noted above, under the benefit-of-the-doubt rule, for the 
veteran to prevail, there need not be a preponderance of the 
evidence in his favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, such a conclusion cannot be 
made in this case.  Rather, the evidence is deemed to be at 
least in relative equipoise as to whether the veteran's cause 
of death was related to service-connected psychiatric 
disability.  Thus, service connection for the cause of the 
veteran's death is warranted.

With  respect to the appellant's claim of entitlement to 
Survivors' and Dependents' Educational Assistance under the 
provisions of 38 U.S.C. Chapter 35, educational assistance is 
available to a child or surviving spouse of a veteran who, in 
the context of this issue on appeal, either died of a 
service-connected disability or died while having a 
disability evaluated as total and permanent in nature 
resulting from a service-connected disability.  38 U.S.C.A. 
§§ 3500, 3501; 38 C.F.R. § 3.807. 
As discussed above, the evidence does show that a service-
connected disability caused or contributed to the cause of 
the veteran's death and the appellant is recognized as the 
veteran's surviving spouse.  Accordingly, the Board grants 
the appellant's claim for Chapter 35 benefits, as well.


ORDER

Service connection for the cause of the veteran's death is 
granted.

Entitlement to Dependents' Educational Assistance benefits 
under the provisions of 38 U.S.C.A. Chapter 35, is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


